Citation Nr: 1721878	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.

2.  Entitlement to service connection for a heart disability, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran
ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  The Veteran passed away in July 2014, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the appellant and the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was initially before the Board in May 2013, at which time it was remanded for further development.  The requested development was completed, and the case was returned to the Board for further appellate action.  In a February 2015 decision, the Board dismissed the appeal due to the death of the Veteran.  In March 2015, the Veteran's surviving spouse filed a timely request to substitute.  In a September 2015 letter, the RO acknowledged the appellant as an eligible substitute claimant, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors relating to his service in Korea; a psychiatric disorder was not shown during service or for many years thereafter; and there is no probative evidence otherwise linking a psychiatric disorder to service.

2.  The probative evidence of record demonstrates that the Veteran's claimed in-service stressor of being assaulted by German civilians in May 1967 did not occur in line of duty.

3.  The Veteran did not serve in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, and the most probative evidence is against a finding that the Veteran was exposed to an herbicide agent during service.

4.  A heart disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's coronary artery disease and congestive heart failure are not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated April 2006, April 2009, and June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, personnel records, and post-service treatment records.  The Board notes that a VA examination has not been provided.  However, as will be discussed more fully below, there is insufficient evidence of the claimed events and injuries during service upon which service connection can be established.  Thus, a VA examination or opinion is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a hearing before the Board in March 2013, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that action requested in the prior remand has been undertaken. VA obtained updated VA treatment records and sent the Veteran the proper notice with respect to secondary service connection.  In October 2013, the RO issued     an administrative decision in which it determined that the Veteran's claimed stressor in Germany did not occur in line of duty.  VA also attempted to verify     the Veteran's claimed in-service stressors in Korea and exposure to Agent Orange.  In February 2014, VA issued a formal finding that there is no evidence that the Veteran was exposed to Agent Orange in Korea and a formal finding of a lack       of information required to corroborate the Veteran's claimed stressors in Korea. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time           of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably           be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's     own misconduct when the person on whose account benefits are claimed was, at   the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a).  "In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such  injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).  A service department finding that injury, disease, or death occurred in line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  Id.  Requirements as to line     of duty are not met if at the time the injury was suffered or disease contracted the veteran was:  (1) avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) confined under          a sentence of court-martial involving an unremitted dishonorable discharge; or      (3) confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  Id.

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

      Service Connection for a Psychiatric Disorder, including PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Moreover, where a veteran served continuously for 90 days or more during a period 
of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If        the evidence establishes that a veteran engaged in combat with the enemy and the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown,     9 Vet. App. 163, 166 (1996).  Rather, there must be credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor     is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types,     and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death    or serious injury, or a threat to the physical integrity of the veteran or others, such    as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms     fire, including suspected sniper fire; or attack upon friendly military aircraft, and      the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In several written statements, the Veteran asserted that he had PTSD due to stressful events that occurred between April 1965 and August 1965 while he was stationed in the Korean DMZ, as well as a physical assault that occurred while he was stationed in Germany.  Specifically, the Veteran described retrieving body parts of a fellow soldier who was blown up after stepping on an old anti-tank mine while he was serving in   the Korean DMZ.  He also reported another incident in which a South Korean soldier was killed, and he had to help carry the body out of the fire zone.  During his March 2013 Board hearing, the Veteran testified that he was shot at while serving in Korea and that his Jeep was sometimes hit by gunfire.  The Veteran also indicated that         he received a Letter of Commendation for the actions described in his stressor statements.  He also claimed that after he was transferred to Germany, he drank heavily and used drugs in order to overcome his memories and nightmares from Korea, which resulted in disciplinary actions.  

Service personnel records confirm that the Veteran served as a light vehicle driver in Korea from December 1964 to January 1966.  In October 1965, he received a Letter of Commendation for his performance of duties as a mounted messenger in the Pusan-Chinhae area.  The record also contains various notations of violating military rules    of conduct while stationed in Germany.  However, service treatment records show     no treatment for a psychiatric condition during service, and an April 1967 report of medical examination indicates that the Veteran was psychiatrically normal upon his discharge from active duty.  Moreover, on an April 1967 report of medical history, the Veteran denied symptoms of depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or nervous trouble of any sort.  

Post-service treatment records show no mental health treatment until January 2003, at which time the Veteran reported symptoms of depression and anxiety over financial and medical problems.  He denied any previous mental health treatment or counseling, but stated that he spent time in a Christian home nine years earlier for cocaine dependence.  The diagnosis was adjustment disorder, unspecified. 

An April 2003 VA treatment record indicates that the Veteran reported four traumatic events that that occurred while serving in the Korean DMZ that reportedly resulted in him suffering from PTSD.  The first incident involved helping pick up body parts of    a soldier who was blown to bits when he stepped on an anti-tank mine.  The second involved seeing the dead body of a Korean soldier who had been shot.  The third involved seeing bullet holes in the Jeep that he regularly drove in the DMZ.  The fourth involved walking past a group of North Korean soldiers so closely that they brushed up against each other.  The assessment was PTSD and adjustment disorder, unspecified.  

In a July 2007 letter, the Veteran's treating VA psychologist indicated that the Veteran had a diagnosis of PTSD related to the four stressors he reported from          his service in Korea, as well as being assaulted by German nationals in 1967.

In June 2013, the RO requested additional information from the Veteran regarding   the alleged bullet holes he discovered in the Jeep he drove in the Korean DMZ.  However, the Veteran did not respond.  A January 2014 response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that a review      of the Veteran's unit history from 1965 confirmed that elements from his battalion conducted operations on the Korean DMZ; however, there were no documented incidents in which personnel recovered deceased bodies.  Additionally, a search of U.S. Army casualty information and other historical information available revealed no documentation of U.S. deaths in the Korean DMZ in 1965.  In February 2014, the RO issued a formal finding of a lack of information required to corroborate      the Veteran's claimed stressors relating to his service in Korea.  The RO indicated that research       of the U.S. Army and Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration (NARA) revealed 
no documentation to support the Veteran's claimed stressors, and there was no evidence that the Veteran received any awards or decorations denoting participation in combat or that he received combat pay.  

With respect to the October 1965 Letter of Commendation, the Board is not persuaded that it constitutes corroborating evidence of the Veteran's claimed stressors in the Korean DMZ.  The letter does not specify why it was awarded and therefore, it is of little probative value.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  Moreover, the letter indicates that it was awarded for the Veteran's "performance while serving as a mounted messenger in the Pusan-Chinhae area."  The Board notes that Pusan and Chinhae are located near the southeast border of South Korea, and not around the DMZ.  Thus, the little information contained in       the October 1965 Letter of Commendation does appear to support the Veteran's assertion that it was awarded for actions taken in the DMZ.  Based on the foregoing, the Board finds that there is insufficient credible supporting evidence to corroborate the Veteran's claimed stressors of retrieving body parts and carrying a dead body in the Korean DMZ.  See 38 C.F.R. § 3.304.  To the extent that these claimed stressors constitute "fear of hostile military or terroristic activity," the Board finds that the Veteran's assertions are not consistent with his circumstances of service, as a review of service department records revealed no deaths of American soldiers in the Korean DMZ in 1965 or evidence that the Veteran's unit retrieved dead bodies.  Thus, the Veteran's statements alone are insufficient to establish the occurrence of those stressors.  See 38 C.F.R. § 3.304(f)(3).  

With respect to the remaining stressors upon which the Veteran's PTSD diagnosis was made, including seeing bullet holes in a Jeep and walking past North Korean soldiers, the record does not contain credible supporting evidence to corroborate them.  Additionally, the Board finds that they do not constitute "fear of hostile military or terrorist activity" as defined by VA regulations, as they do not involve actual or threatened death or serious injury, or a threat to the physical integrity,       such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Thus, the Veteran's statements alone are insufficient to establish the occurrence of those stressors.  See id.    

Although the Veteran reported to VA that he was shot at while serving in the Korean DMZ and carried the dead body of a South Korean soldier "out of the fire zone," the Board finds that his assertions are inconsistent with statements he previously made    to his psychologist.  The letter from the Veteran's VA psychologist indicates that     the Veteran only reported seeing bullet holes in a Jeep and seeing the dead body 
of a South Korean soldier.  The Veteran's inconsistent statements undermine the credibility of his assertions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Although a VA clinician diagnosed the Veteran with PTSD based on his reported stressors of serving in the Korean DMZ, the Board does not find this diagnosis probative in the absence of a credible or confirmed stressor.  See Reonal v. Brown,    5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Absent credible evidence that the claimed stressors occurred, service connection may not be awarded for PTSD on that basis.  Specifically, the Board finds that the Veteran failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred and/or credible evidence of a claimed stressor related to fear of hostile military or terrorist activity consistent with the Veteran's service.  See 38 C.F.R. § 3.304(f)(3); see also Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010).  Discussion of the remaining criteria for service connection for PTSD set 
forth in the governing regulation is therefore unnecessary with respect to the Veteran's claimed stressors related to his service in Korea, and service connection for PTSD is not warranted based on those stressors.  

With respect to the Veteran's claimed stressor of being assaulted while serving in Germany, the Veteran testified at his Board hearing that German civilians "busted [his] head open," and he was "left for dead in a field."  He stated that the incident occurred around 10:30 or 11:00 p.m.  He indicated that he walked back to the barracks alone after regaining consciousness, and by the time he arrived, it was after curfew.  He further testified that the guard observed him bleeding and sent him to the hospital, where he remained for three days.

Service personnel records confirm that in April 1967, the Veteran was assaulted by German nationals during a bar fight.  The police report indicates that the suspects assaulted the Veteran with their fists around 0220 hours on April 17, 1967, and departed the establishment on foot.  Thereafter, the Veteran was transported to the hospital via ambulance and treated for a minor laceration above the left ear, which took three sutures to close.  Several witness statements contained in the record indicate that the fight occurred sometime between 0200 and 0230 hours.  A May 1967 Report of Investigation of Line of Duty and Misconduct Status indicates that the Veteran's injuries were sustained in a fight that occurred around 0220 hours and that the Veteran was not present for duty at the time of the fight.  It was determined that the incident was not in line of duty, as the Veteran was absent without authority from 0100 hours to 0230 hours when the fight occurred.  It was noted that this determination was based on the fact that a May 1966 Company policy letter stating that an individual on pass for a Saturday night will return to barracks no later than 0100 hours.  A May 1967 Statement of Medical Examination and Duty Status indicates that the Veteran was hospitalized for one day following the bar fight       and was not present for duty that day.  

Although the Veteran testified that the fight occurred between 10:30 and 11:00 p.m., the Board finds the contemporaneous evidence of record, including the police report the written statements from multiple witnesses, to be of significantly greater probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board       also notes that the Veteran's assertions regarding the circumstances of the fight         are inconsistent with the evidence of record.  Notably, the Veteran testified that he was assaulted between 10:30 and 11:00 p.m. and that it was documented as having occurred after curfew because he arrived at the barracks         late due to his injuries.  He stated that he was left for dead in a field after his head was "busted open" and that he walked back to the barracks alone after regaining consciousness and was subsequently hospitalized for three days. However, the record shows that the Veteran was accompanied by fellow servicemen and taken    to the hospital via ambulance after the fight, where he received three sutures to close a minor laceration above the left ear and was discharged the following day.  The Board finds that the Veteran's assertions undermine his general credibility with regard to not only this stressor, but the other alleged stressors.  See Caluza       v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, [and] inconsistent statements").  

Based on the foregoing, the Board finds that the probative evidence of record demonstrates that the Veteran was absent without leave at the time of the April    1967 assault in Germany.  As personnel records indicate that the Veteran was not present for duty at the time of the fight or the following day, the Board finds that    his absence materially interfered with the performance of military duty.  Although the Veteran was diagnosed with PTSD based, in part, on the assault by German civilians, service connection is not warranted based on this stressor, as it did not occur in line of duty.  See 38 C.F.R. § 3.1(m).  

With regard to any other diagnosed psychiatric disorder, the Board finds that service connection is also not warranted, as the competent evidence of record       does not reflect that the Veteran was diagnosed with or treated for any psychiatric disorder during service of for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service on a basis other than his alleged stressors.  Additionally, the Board is not persuaded by the Veteran's assertion that his substance abuse and disciplinary actions while serving in Germany demonstrated that he was self-medicating a psychiatric disorder during service.  As previously noted, on an April 1967 report of medical history,  the Veteran denied symptoms of depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or nervous trouble of any sort.  The Board finds the Veteran's contemporaneous statements to be more persuasive and credible than statements made to VA in connection with a claim for benefits.  See Cartright, 2 Vet. App. at 25 (1991).

To the extent that the Veteran believed that he had a psychiatric disorder that was related to service, the etiology of psychiatric disorders is not a matter capable of lay observation and requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 13472, 1376-77 (Fed. Cir. 20047) (noting general competence to testify       as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is not a competent medical opinion.

Based on the foregoing, the Board concludes that the preponderance of the probative evidence is against the claim for service connection for a psychiatric disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a psychiatric disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

      Service Connection for a Heart Disability

The Veteran asserted that his congestive heart failure was caused by exposure to Agent Orange in Korea, or alternatively, caused or aggravated by PTSD.

Service treatment records show no treatment for or diagnosis of a heart condition during service.  Indeed, the Veteran testified at his Board hearing that he was not treated for any heart problems during service.  Post-service treatment records show diagnoses of coronary artery disease in 2008 and congestive heart failure in 2009.  The question becomes whether either of these conditions was related to service.

Service connection may be presumed for certain diseases, including coronary artery disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  A veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

As previously noted, the record shows that the Veteran served in Korea from December 1964 to January 1966.  Thus, he did not meet the requirements for presumptive exposure to herbicide agents for veterans who served in the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).

VA attempted to verify the use of herbicide agents in the area where the Veteran served in Korea.  A January 2014 DPRIS response indicates that a review of the Veteran's unit history records revealed that the Veteran's Battalion was located approximately nine miles from the Korean DMZ in 1965.  However, there was no documentation of the use, storage, spraying, or transportation of herbicide agents.  Although the Veteran's unit was identified by the DOD has having operated in an    area in or near the Korean DMZ, the Veteran's service in that unit did not fall within that timeframe that herbicides were used.  In February 2014, VA issued a formal finding that there is no evidence that the Veteran was exposed to Agent Orange     while serving in Korea.  

Although the Veteran believed that he was exposed to an herbicide agent in Korea, the Board finds that official service department records are more probative and persuasive than his lay assertions.  As there is no probative evidence indicating that the Veteran was exposed to herbicide agents during service, presumptive service connection for a heart disability is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

With respect to secondary service connection, the Veteran asserted that a heart condition was caused or aggravated by PTSD.  However, as service connection is not in effect for PTSD or any other disability, service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a heart disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a psychiatric disability, including PTSD, for accrued benefit purposes, is denied.  

Service connection for a heart disability,  for accrued benefit purposes, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


